                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION

                   Jeffrey L. Viken United States District Judge Presiding

Courtroom Deputy - CLR                               Court Reporter – Leslie Hicks
Courtroom - RC #1                                    Date – August 10, 2020
U.S. Probation Officer – Breanna Bass and
Shirley L’Esperance

                                       5:18-cr-50089-01

United States of America                                        Gina Nelson

                  Plaintiff,

                     vs.

Brittany Babiuk                                               Paul Eisenbraun

                  Defendant.


TIME HEARING SCHEDULED TO BEGIN: 1:30 p.m.

TIME:
1:37 p.m.    Enter non-evidentiary sentencing hearing

             Defendant sentenced to 87 months imprisonment; 2 years supervised release;
             $100 special assessment

2:15 p.m.    Court adjourned
